COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00124-CR


ELLIOT VANCE SIRBAUGH                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
                    TRIAL COURT NO. 1379759D

                                     ----------

                          MEMORANDUM OPINION 1

                                     ----------

      Pursuant to a plea bargain, Appellant Elliot Vance Sirbaugh pleaded guilty

to reckless bodily injury to an elderly person, a state jail felony. See Tex. Penal

Code Ann. § 22.04(a), (g) (West Supp. 2014).        In accordance with the plea

bargain, the trial court convicted Appellant of the offense and sentenced him to

one year’s confinement.


      1
       See Tex. R. App. P. 47.4.
      The trial court’s certification states that the case was plea-bargained and

that Appellant has no right of appeal and that Appellant had waived the right of

appeal.   On April 21, 2015, we notified Appellant that this appeal may be

dismissed based on the trial court’s certification unless he or any party desiring to

continue the appeal filed a response on or before May 1, 2015, showing grounds

for continuing the appeal. See Tex. R. App. P. 25.2(a)(2), (d). No response has

been filed.

      Therefore, in accordance with the trial court’s certification, we dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                    /s/ Lee Gabriel

                                                    LEE GABRIEL
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 16, 2015




                                         2